[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 217 
The action was brought to recover the value of a quantity of malt taken by the defendant, by virtue of an execution against Smith  Girvan, from the malt-house of the plaintiffs. The question to be determined is whether legal title to the malt was in the plaintiffs, or whether the defendants in the execution, Smith  Girvan, had an interest in the same, which was the subject of levy and sale. By the contract the plaintiffs agreed to malt for Smith  Girvan a certain number of bushels of barley, which was specified, between certain dates and at a price named, and to deliver the same, as agreed upon, to Smith  Girvan, who were to receive the increase. The plaintiffs were to purchase and pay for the barley and ship the Smith in quantities as directed. Provision is made for the payment of plaintiffs, with other conditions which will hereafter be considered. Aside from those not already stated, there is manifestly a contract for the purchase of the barley and manufacture of the malt by the plaintiffs which conferred title upon them until the plaintiffs were paid the price agreed upon; and we think that contract contains no other provisions which interfere with this interpretion. It is clear that the plaintiffs were to purchase the barley on their own account, and not as agents of Smith 
Girvan, and that they were to pay or become responsible for the purchase *Page 219 
price, without any regard to Smith  Girvan. Smith  Girvan were not responsible and in no way could have been held liable for the purchase of the barley by the plaintiffs or third parties; and hence title conferred by the purchase was in the plaintiffs alone.
In regard to the acceptance of the drafts of the plaintiffs by Smith  Girvan, it was only a mode of refunding to the plaintiffs the amounts paid by them, which did not confer any title to the same on Smith  Girvan, or change the nature of the contract. The provisions in regard to monthly statements and payment of the amounts due, and the payment of interest, exchange and insurance, were also intended to refund to the plaintiffs the amounts thus expended, and were not inconsistent with the ownership of the barley by the plaintiffs. These various expenses constituted a part of the price which Smith  Girvan were to pay the plaintiffs for the barley, after they had purchased and manufactured the same into malt. They were to receive a certain sum for each bushel, and these expenses, therefore, were proper items to be paid by Smith  Girvan to enable the plaintiffs to reap these profits. As to the insurance, it may be remarked that the plaintiffs would have been obliged to pay for it, unless provided for, as an indemnity against loss; and there was nothing unusual in providing also for its reimbursement by Smith  Girvan, as a part of the amount which they were to pay on the contract for the malt. If Smith  Girvan were the owners and had title to the property, then there was no occasion for any provision as to the expense of insurance.
The clause in the agreement that the plaintiffs might retain and hold, after the first day of June, 1876, a sufficient quantity of the malt to pay any notes or drafts remaining unpaid, as a security for the payment thereof until paid, which is also relied upon, had reference to an antecedent provision by which the malt was to be manufactured and delivered by that time, and was no doubt designed to restrict that provision, so that the plaintiffs could retain a sufficient quantity of the malt to indemnify themselves against outstanding *Page 220 
liabilities of Smith  Girvan. Otherwise, and without this clause, the plaintiffs would have been obliged to deliver as provided.
None of the suggestions to which reference has been had tend to establish title in Smith  Girvan, or to show the intention of the parties that Smith  Girvan should be regarded as the owners. The statement of the counsel of the appellant, to the effect that after deducting the malt delivered, the plaintiffs still retained more than sufficient to secure the payment of all which was due to them, does not establish a title in Smith  Girvan which rendered the barley liable to levy and sale under execution. While the malt was in plaintiffs' possession no title passed, and although Smith  Girvan may have had an equitable interest in the same, which could be made perfect by the payment of the plaintiffs demand, it conferred no title or absolute right which could be reached by levy and sale under an execution. Such an interest might, perhaps, in an equitable action by a judgment creditor, after the return of an execution and after the plaintiffs' demand had first been satisfied, be applied in payment of the debt, but was not the subject of levy and sale. The property belonged to the plaintiffs absolutely. It was paid for by them, and they had never parted with the title. It was not held by the plaintiffs as a pledge, or otherwise than as owners of the same; and to hold that, under such circumstances, a judgment debtor could levy upon and sell the property, would sanction a rule which has no authority to support it.
We discover no ground for reversing the decision of the referee, and the judgment should be affirmed.
All concur.
Judgment affirmed. *Page 221